        Case 2:06-cr-00318-JCM-NJK Document 119 Filed 05/08/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Frank Adolph Thomas

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:06-cr-318-JCM-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                     (First Request)
14   FRANK ADOLPH THOMAS,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel J. Cowhig, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Frank Adolph Thomas,
21   that the Revocation Hearing currently scheduled on Wednesday, May 15, 2019 at 11:00 am, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than seven (7)
23   days.
24           This Stipulation is entered into for the following reasons:
25           1.     Defense counsel has a scheduling conflict due to an evidentiary hearing for a
26   different case, which has been scheduled on the same date as this instant matter.
        Case 2:06-cr-00318-JCM-NJK Document 119 Filed 05/08/19 Page 2 of 3




 1          2.      The defendant is not in custody and agrees with the need for the continuance.
 2          3.      The parties agree to the continuance.
 3          4.      The probation officer supervising Mr. Thomas agrees with the need for this
 4   continuance.
 5          This is the first request for a continuance of the revocation hearing.
 6          DATED this 8th day of May, 2019.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10       /s/ Monique Kirtley                             /s/ Daniel J. Cowhig
      By_____________________________                 By_____________________________
11    MONIQUE KIRTLEY                                 DANIEL J. COWHIG
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:06-cr-00318-JCM-NJK Document 119 Filed 05/08/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:06-cr-318-JCM-NJK
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     FRANK ADOLPH THOMAS,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Wednesday, May 15, 2019 at 11:00 a.m., be vacated and continued to May 31, 2019, at

12   the hour of 10:30 a.m.; or to a time and date convenient to the court.

13                May___
            DATED this 10,day
                           2019.
                              of May, 2019.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
